
	
		I
		111th CONGRESS
		1st Session
		H. R. 2721
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Davis of Illinois
			 (for himself, Mr. Cummings,
			 Ms. Norton,
			 Mr. Gonzalez,
			 Mr. Johnson of Georgia, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To provide for greater diversity within, and to improve
		  policy direction and oversight of, the Senior Executive
		  Service.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Executive Service Diversity
			 Assurance Act.
		2.FindingsCongress finds that—
			(1)according to the
			 Government Accountability Office—
				(A)minorities made up
			 22.5 percent of the individuals serving at the GS–15 and GS–14 levels and 15.8
			 percent of the Senior Executive Service in 2007;
				(B)women made up 34.3
			 percent of the individuals serving at the GS–15 and GS–14 levels and 29.1
			 percent of the Senior Executive Service in 2007; and
				(C)although the
			 number of career Senior Executive Service members increased from 6,110 in 2,000
			 to 6,555 in 2007, the representation of African-American men in the career
			 Senior Executive Service declined during that same period from 5.5 percent to
			 5.0 percent; and
				(2)according to the
			 Office of Personnel Management—
				(A)black employees
			 represented 6.1 percent of employees at the Senior Pay levels and 17.8 percent
			 of the permanent Federal workforce compared to 10.1 percent in the civilian
			 labor force in 2007;
				(B)Hispanic employees
			 represented 4.0 percent of employees at the Senior Pay levels and 7.8 percent
			 of the permanent Federal workforce compared to 13.3 percent of the civilian
			 labor force in 2007; and
				(C)women represented
			 28.2 percent of employees at the Senior Pay levels and 43.9 percent of the
			 permanent Federal workforce compared to 45.7 percent of the civilian labor
			 force in 2007.
				3.DefinitionsFor purposes of this Act—
			(1)the term
			 Director means the Director of the Office of Personnel
			 Management;
			(2)the term
			 Senior Executive Service has the meaning given such term by
			 section 2101a of title 5, United States Code;
			(3)the terms
			 agency, career appointee, and career reserved
			 position have the meanings given them by section 3132 of title 5, United
			 States Code; and
			(4)the term SES
			 Resource Office means the Senior Executive Service Resource Office,
			 established under section 4.
			4.Senior Executive
			 Service Resource Office
			(a)EstablishmentNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 shall establish within the Office of Personnel Management an office to be known
			 as the Senior Executive Service Resource Office. The mission of the SES
			 Resource Office shall be—
				(1)to improve the
			 efficiency, effectiveness, and productivity of the Senior Executive Service
			 through policy formulation and oversight;
				(2)to advance the
			 professionalism of the Senior Executive Service; and
				(3)to ensure that, in
			 seeking to achieve a Senior Executive Service reflective of the Nation’s
			 diversity, recruitment is from qualified individuals from appropriate
			 sources.
				(b)FunctionsIt shall be the function of the SES
			 Resource Office to make recommendations to the Director with respect to
			 regulations, and to provide guidance to agencies, concerning the structure,
			 management, and diverse composition of the Senior Executive Service. In order
			 to carry out the purposes of this section, the SES Resource Office
			 shall—
				(1)take such actions
			 as the SES Resource Office considers necessary to manage and promote an
			 efficient, elite, and diverse corps of senior executives by—
					(A)creating policies
			 for the management and improvement of the Senior Executive Service;
					(B)providing
			 oversight of the performance, structure, and composition of the Senior
			 Executive Service; and
					(C)providing guidance
			 and oversight to agencies in the management of senior executives and candidates
			 for the Senior Executive Service;
					(2)be responsible for
			 the policy development, management, and oversight of the Senior Executive
			 Service pay system;
				(3)develop standards
			 for certification of each agency’s Senior Executive Service performance
			 management system and evaluate all agency applications for
			 certification;
				(4)be responsible for
			 developing and monitoring programs for the advancement and training of senior
			 executives, including the Senior Executive Service Federal Candidate
			 Development Program;
				(5)provide oversight
			 of, and guidance to, agency executive resources boards;
				(6)be responsible for
			 the administration of the qualifications review board;
				(7)establish and
			 maintain annual statistics (in a form that renders them useful to appointing
			 authorities and candidates) on—
					(A)the total number
			 of career reserved positions at each agency;
					(B)the total number
			 of vacant career reserved positions at each agency;
					(C)of the positions
			 under subparagraph (B), the number for which candidates are being
			 sought;
					(D)the number of individuals who have been
			 certified in accordance with section 3393(c) of title 5, United States Code,
			 and the composition of that group of individuals with regard to race,
			 ethnicity, sex, age, and individuals with disabilities;
					(E)the composition of
			 the Senior Executive Service with regard to race, ethnicity, sex, age, and
			 individuals with disabilities;
					(F)the composition of
			 executive resources boards with regard to race, ethnicity, sex, and individuals
			 with disabilities; and
					(G)the composition of qualifications review
			 boards with regard to race, ethnicity, sex, and individuals with
			 disabilities;
					(8)make available to the public through the
			 official public internet site of the Office of Personnel Management, the data
			 collected under paragraph (7);
				(9)establish mentoring programs for potential
			 candidates for the Senior Executive Service, including candidates who have been
			 certified as having the executive qualifications necessary for initial
			 appointment as a career appointee under a program established pursuant to
			 section 3396(a) of title 5, United States Code;
				(10)conduct a continuing program for the
			 recruitment of women, members of racial and ethnic minority groups, and
			 individuals with disabilities for Senior Executive Service positions, with
			 special efforts directed at recruiting from educational institutions,
			 professional associations, and other sources;
				(11)advise agencies on the best practices for
			 an agency in utilizing or consulting with an agency’s equal employment or
			 diversity office or official (if the agency has such an office or official)
			 with regard to the agency’s Senior Executive Service appointments process;
			 and
				(12)evaluate and implement strategies to ensure
			 that agencies conduct appropriate outreach to other agencies to identify
			 candidates for Senior Executive Service positions.
				(c)Protection of
			 individually identifiable informationFor purposes of subsection (b)(8), the SES
			 Resource Office may combine data for any agency that is not named in section
			 901(b) of chapter 31, United States Code, to protect individually identifiable
			 information.
			(d)Cooperation of
			 agenciesThe head of each
			 agency shall provide the Office of Personnel Management with such information
			 as the SES Resource Office may require in order to carry out subsection
			 (b)(7).
			5.Career
			 appointments
			(a)Promoting
			 diversity in the career appointments processSection 3393 of title 5, United States
			 Code, is amended—
				(1)in subsection (b),
			 by inserting after the first sentence the following: In establishing an
			 executive resources board, the head of the agency shall, to the extent
			 practicable, ensure diversity of the board and of any subgroup thereof or other
			 evaluation panel related to the merit staffing process for career appointees,
			 by including members of racial and ethnic minority groups, women, and
			 individuals with disabilities.; and
				(2)in subsection
			 (c)(1), by adding after the last sentence the following: Notwithstanding
			 the preceding sentence, consideration should also be given to improving
			 diversity by including members of racial and ethnic minority groups, women, and
			 individuals with disabilities on such boards..
				(b)RegulationsWithin 1 year after the date of the
			 enactment of this Act, the Director shall promulgate regulations to implement
			 the amendments made by subsection (a) and to improve diversity in executive
			 resources boards and qualifications review boards.
			(c)ReportWithin 1 year after the date of the
			 enactment of this Act, the Director shall submit to the Committee on Oversight
			 and Government Reform of the House of Representatives and the Committee on
			 Homeland Security and Governmental Affairs of the Senate a report evaluating
			 agency efforts to improve diversity in executive resources boards and of the
			 members designated by agencies to serve on qualifications review boards, based
			 on the information collected by the SES Resource Office under subparagraphs (F)
			 and (G) of section 4(b)(7).
			6.Encouraging a
			 more diverse Senior Executive Service
			(a)Senior Executive
			 Service diversity plansWithin 1 year after the date of the
			 enactment of this Act, each agency, in consultation with the Office of
			 Personnel Management, shall submit to the Office of Personnel Management a plan
			 to enhance and maximize opportunities for the advancement and appointment of
			 minorities, women, and individuals with disabilities in the agency to the
			 Senior Executive Service. Agency plans shall address how the agency is
			 identifying and eliminating barriers that impair the ability of minorities,
			 women, and individuals with disabilities to obtain appointments to the Senior
			 Executive Service and any actions the agency is taking to provide advancement
			 opportunities, including—
				(1)conducting
			 outreach to minorities, women, and individuals within the agency and outside
			 the agency;
				(2)establishing and
			 maintaining training and education programs to foster leadership
			 development;
				(3)identifying career
			 enhancing opportunities for agency employees;
				(4)assessing internal
			 availability of candidates for Senior Executive Service positions; and
				(5)conducting an
			 inventory of employee skills and addressing current and potential gaps in
			 skills and the distribution of skills.
				Agency
			 plans shall be updated at least every 2 years during the 10 years following
			 enactment of this Act. An agency plan shall be reviewed by the Office of
			 Personnel Management and, if determined to provide sufficient assurances,
			 procedures, and commitments to provide adequate opportunities for the
			 advancement and appointment of minorities, women, and individuals with
			 disabilities to the Senior Executive Service, shall be approved by such Office.
			 An agency may, in updating its plan, submit to the Office of Personnel
			 Management an assessment of the impacts of the plan.(b)Summary and
			 evaluationWithin 180 days
			 after the deadline for the submission of any report or update under subsection
			 (a), the Director shall transmit to the Committee on Oversight and Government
			 Reform of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report summarizing and evaluating the
			 agency plans or updates (as the case may be) so submitted.
			(c)CoordinationThe
			 Office of Personnel Management shall, in carrying out subsection (a), evaluate
			 existing requirements under section 717 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–16) and section 501 of the Rehabilitation Act of 1973 (29 U.S.C.
			 791) and determine how agency reporting can be performed so as to be consistent
			 with, but not duplicative of, such sections and any other similar
			 requirements.
			
